Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered. 
In the Instant Amendment, Claim(s) 1, 2, 4, 6, 8-10, 13, 14, 16, 18, 20-22, 25 and 26 has/have been amended; Claim(s) 11 and 23 was/were cancelled; Claim(s) 1, 13, 25 and 26 is/are independent claims. Claims 1-10, 12-22 and 24-26 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement(s) submitted on 8/15/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim interpretation
The new and previous “means for” limitations in claim 26 invoke 35 U.S.C 112(f) and are being interpreted under 35 U.S.C 112(f).

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 13, 25 and 26 in the remarks (pages 10-12) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 12-15, 20, 21 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veit et al (US 20210360157 A1) in view of Nakagawa et al (US 20220146617 A1).
Regarding claim 1, Veil teaches A device configured for camera processing, the device comprising:
a memory configured to receive images; and
one or more processors in communication with the memory, the one or more processors configured to:
receive a first image (paras. 0077-0080; receiving a first thumbnail image);
compare brightness values 
determine if motion is present in the dark area of the first image (paras. 0079, 0080; determine if motion is present and when the light intensity level is small or medium);
determine to use one of a plurality of HDR image capture techniques (HDR, MFNR, STILL+LTM) based on if the motion is detected in the dark area of the first image (Fig. 6; paras. 0016, 0017, 0092, 0076-0083); and
generate an output image using one or more images captured using one of the plurality of HDR image capture techniques (Figs. 3-6; paras. 0016, 0017, 0092, 0076-0083),
but fails to teach
compare brightness values of the pixels in the first image to a first threshold to determine a dark area of the first image.
However, in the same field of endeavor Nakagawa teaches
compare brightness values of the pixels in the first image to a first threshold to determine a dark area of the first image (para. 0112; comparing the light level with a first threshold value; the light level may be determined based on output from an ambient light sensor, based on processing of the image data 164, based on one or more parameters associated with operation of the camera(s) 114, and so forth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nakagawa in Veil to have compare brightness values of the pixels in the first image to a first threshold to determine a dark area of the first image for determining the light level of the image by processing pixels of the image so that determining of the light level of the image can be obtained using pixels of the image yielding a predicted result.

Regarding claim 2, the combination of Veil and Nakagawa teaches everything as claimed in claim 1. In addition, Veil teaches wherein the one or more processors are further configured to:
determine that the first image is an HDR scene based on the brightness values of pixels of the first image (paras. 0077, 0078, 0086, 0087); and
determine to use one of the plurality of HDR image capture techniques based on the determination that the first image is the HDR scene, and further based on if the motion is detected in the dark area of the first image (para. 0092), and wherein the one or more processors are further configured to:
determine to use a first HDR image capture technique based on detecting that no motion is present in the first image, wherein the first HDR image capture technique includes capturing a plurality of images (paras. 0092, 0016, 0017; MFNR mode capturing a plurality of images).

Regarding claim 3, the combination of Veil and Nakagawa teaches everything as claimed in claim 2. In addition, Veil teaches wherein the first HDR image capture technique is one of a multi-frame HDR (MFHDR) image capture technique or a staggered multi-frame HDR image capture technique (paras. 0092, 0016, 0017).

Regarding claim 8, the combination of Veil and Nakagawa teaches everything as claimed in claim 1. In addition, Veil teaches wherein the one or more processors are further configured to: detect if motion is present in the first image based on a function of a sum of absolute differences of pixel values between the first image and a previously captured image (para. 0080).

Regarding claim 9, the combination of Veil and Nakagawa teaches everything as claimed in claim 1. In addition, Veil teaches wherein the one or more processors are further configured to: determine a histogram of the brightness values of the pixels of the first image (para. 0101).

Regarding claim 12, the combination of Veil and Nakagawa teaches everything as claimed in claim 1. In addition, Veil teaches further comprising:
one or more cameras configured to capture one or more images using one of the plurality of HDR image capture techniques (Figs. 3-6).

Regarding claims 13-15, 20, 21 and 24, claims 13-15, 20, 21 and 24 reciting features corresponding to claims 1-3, 8, 9 and 12 are also rejected for the same reasons as presented above, respectively.

Regarding claim 25, claim 25 reciting features corresponding to claim 1 is also rejected for the same reasons above. In addition, Veil in the combination teaches A non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device (Fig. 3; paras. 0134, 0135, 0147-0152) to: (as presented above).

Regarding claim 26, claim 26 reciting features corresponding to claim 1 is also rejected for the same reasons above.

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veit et al (US 20210360157 A1) in view of Nakagawa et al (US 20220146617 A1) as applied to claim 9 or 21 above, and further in view of Sun et al (WO 2019183813 A1).
Regarding claim 10, the combination of Veil and Nakagawa teaches everything as claimed in claim 9, but fails to teach
wherein the one or more processors are configured to: determine that the first image is an HDR scene based on a percentage of brightness values in an oversaturated region of the histogram and an undersaturated region of the histogram being greater than a second threshold.
However, in the same field of endeavor Sun teaches
wherein the one or more processors are configured to: determine that the first image is an HDR scene based on a percentage of brightness values in an oversaturated region of the histogram and an undersaturated region of the histogram being greater than a second threshold (page 9, lines 13-34; determine a histogram to determine if the preview image is an HDR image based on whether a percentage of brightness values in an oversaturated region of the histogram and an undersaturated region of the histogram is greater than a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Sun in the combination of Veil and Nakagawa to have wherein the one or more processors are configured to: determine that the first image is an HDR scene based on a percentage of brightness values in an oversaturated region of the histogram and an undersaturated region of the histogram being greater than a second threshold for providing a histogram detection method allowing quickly determining if an image is HDR based on a threshold yielding a predicted result.

Regarding claim 22, claim 22 reciting features corresponding to claim 10 is also rejected for the same reasons above, respectively.

Allowable Subject Matter
Claims 4-7 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696